54 N.Y.2d 776 (1981)
In the Matter of Janet Kent, Respondent,
v.
James L. Bass et al., Constituting the Board of Elections of the City of New York, and Jane P. Reilly, Appellant.
Court of Appeals of the State of New York.
Argued September 2, 1981.
Decided September 3, 1981.
Fabian G. Palomino for appellant.
Peter J. Kurshan for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, without costs, for reasons stated in the memorandum at the Appellate Division.